EXHIBIT 10.1
 

 
EXECUTIVE EMPLOYMENT AGREEMENT


           THIS EMPLOYMENT AGREEMENT (“Agreement”), is made and entered into
effective as of October 1, 2011 (the “Effective Date”), by and between Circle
Star Energy Corp., a Nevada corporation with a principal business address of 919
Milam Street, Suite 2300,  Houston, Texas, 77002 (the “Company”), and S. Jeffrey
Johnson, a resident of Texas (the “Executive”).


The Company will employ the Executive as the Chief Executive Officer of the
Company, and the Executive agrees that his employment with the Company is
contingent upon the Executive’s agreement to the terms and conditions set forth
herein.


           NOW THEREFORE, in consideration of the respective covenants and
agreements of the parties herein contained, the receipt of which are hereby
acknowledged, the parties, intending legally to be bound, hereby agree as
follows:


           1.           Defined Terms. Unless otherwise defined herein,
capitalized terms used in this Agreement shall have the following meanings:
 
       1.1           “Board” means the Board of Directors of the Company,
excluding the Executive in matters that would be reasonably considered to be a
Related Party Transaction.


       1.2           “Compensation Committee” means the Compensation Committee
established by the Board, if any.
 
       1.3           “EBITDA” means earnings before interest, taxes,
depreciation and amortization.


       1.4           “Related Party Transaction” means a contract or transaction
between the Company, or any affiliate of the Company, and the Executive or any
affiliate or affiliated entity of the Executive.


       1.5           “Transaction” means a merger, acquisition, share sale,
business sale, business combination or other transaction for the acquisition or
disposal of any corporate entity, assets, property, group of assets or property
interests, or any joint venture or strategic alliance in respect of any assets
or group of assets, approved by the Board and, if applicable, the shareholders
of the Company, where, in a single transaction, the consideration for or the
value of such transaction, is equal to or greater than $100,000,000 in
Transaction Value.


       1.6           “Transaction Value” means the aggregate amount of cash and
the fair market value of any securities or other property paid, received or
payable directly or indirectly by the Company, in connection with a consummated
Transaction.


           2.          Term.  Except as otherwise provided in Section 6 hereof,
the term of employment hereunder shall be the two-year period beginning on the
Effective Date and ending on the second anniversary of the Effective Date (the
“Employment Period”).
 
 
 
 

--------------------------------------------------------------------------------

 

 
           3.          Duties of Executive. The Executive’s principal duties on
behalf of the Company are and shall be to fulfill the obligations and duties of
Chief Executive Officer, which are all of the duties customarily involved in
such position.


           4.          Compensation and General Benefits. The Executive shall be
compensated for his services under this Agreement as follows:



 
4.1
Salary. During the Employment Period and any extensions thereof, the Company
shall pay the Executive a salary of not less $200,000 annually.



       4.2           Restricted Shares. The Executive shall be issued shares of
common stock of the Company (each, a “Restricted Share”), upon satisfaction of
the vesting conditions set forth below:
 
 
(i)
Restricted Share Issuance 1: 1,514,500 Restricted Shares payable and issued on
the following schedule: 1/3 on March 1, 2012, 1/3 on June 1, 2012, 1/3 on
September 1, 2012.

 
 
(ii)
Restricted Share Issuance 2: 1,514,500 Restricted Shares and payable and issued
after satisfaction of the following conditions:

 
 
(1)
Daily trading volume of the Company’s common stock exceeds 300,000 for 20 of the
last 30 days prior to issuance; and

 
 
(2)
EBITDA of the Company exceeds $4,000,000 during any four consecutive quarter
periods during the term of this Agreement;

 
 
(iii)
Restricted Share Issuance 3: 3,029,000 Restricted Shares payable and issued
after satisfaction of the following conditions:

 
 
(1)
Daily trading volume of the Company’s common stock exceeds 450,000  for 20 of
the last 30 days prior to issuance; and

 
 
(2)
EBITDA of the Company exceeds $6,000,000 during any four consecutive quarter
periods during the term of this Agreement;

 
 
(iv)
Restricted Share Issuance 4: 3,029,000 Restricted Shares payable and issued
after the Company enters into a single Transaction which has a Transaction Value
equal to or in excess of $100,000,000.

 
 
2
 

--------------------------------------------------------------------------------

 
 
4.3           Unvested Restricted Share Issuance Rights. Upon termination of
employment by the Company, the Executive’s right to any unvested Restricted
Shares shall terminate and be null and void twelve (12) months following such
termination.  The Executive’s rights to any unvested Restricted Shares, except
the Restricted Shares issuable under Section 4.2(i), shall terminate immediately
and be null and void upon termination of employment by the Executive.
 
4.4           Transferability. The Restricted Shares may not be sold, assigned,
transferred or pledged, other than by will or the laws of descent and
distribution, and any such attempted transfer shall be void.  The Restricted
Shares and underlying shares of common stock of the Company (the “Common
Shares”) have not been registered under the United States Securities Act of
1933, as amended (the “U.S. Securities Act”), or any states securities laws. Any
Common Shares that are issued upon vesting of the Restricted Shares are
restricted securities as defined in Rule 144(a)(3) of the U.S. Securities Act
and will bear a legend in the following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF
RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
THE CORPORATION.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS.”
 
 
3
 

--------------------------------------------------------------------------------

 

 
In the event the Company proposes for any reason to register any of its shares
of common stock or other securities under the U.S. Securities Act, the Executive
shall have the Restricted Shares included in such registration.


4.5           Gross-Up Payment.  The Company shall provide a tax gross-up
payment to the Executive payable in Common Shares upon the issuance of
Restricted Shares to cover a portion of the federal and applicable state income
taxes applicable to the Common Shares such that the net amount received by the
Executive after all federal and state income taxes applicable to the Common
Shares is equal to the net amount the Executive would have received after income
taxes if the Common Shares were instead subject to federal and applicable state
long-term capital gain taxes; provided that the total number of Common Shares
issued as a tax gross-up payment shall not exceed 25% of the number of
Restricted Shares issued.
 
4.6           Vacation. During each twelve (12) month period during which the
Executive is employed by the Company pursuant to this Agreement, the Executive
shall be entitled to four weeks of paid vacation, prorated during the course of
the employment. Any unused vacation time shall accrue and be carried over into
the next twelve month period.
 
    5.           Termination of Employment.  The employment of the Executive
under this Agreement may be terminated with or without cause by either party
with 30 days written notice.

    6.           Notice of Termination. Any notice of termination of the
Executive’s employment under this Agreement shall be communicated in writing and
delivered to the other party as provided in Section 10.


    7.           Severance Conditions Upon Termination of Employment
Relationship. Upon termination of employment by the Company, the Executive shall
receive 90 days severance at the current salary upon such termination.
 



    8.           Confidentiality. The Executive covenants and agrees that he
shall keep and maintain confidential information strictly confidential in
accordance with applicable law.


    9.           Indemnification.  The Company shall indemnify the Executive, to
the maximum extent permitted by applicable law, against all costs, charges, and
expenses incurred or sustained by the Executive in connection with any action,
suit, or proceeding to which the Executive may be made a party by reason of
being an officer, director, or employee of the Company or of any subsidiary or
affiliate of the Company.  The Company shall use commercially reasonable efforts
to provide, at its expense, directors’ and officers’ liability insurance for
executives of the Company, including the Executive.


   10.           Notices. All notices hereunder shall be in writing and shall be
deemed given if hand-delivered or deposited with a nationally recognized
overnight delivery service such as FedEx for next Business Day delivery, or in
the mail, postage prepaid, registered or certified with a return receipt
requested, and addressed as follows:
 
 
4
 

--------------------------------------------------------------------------------

 

 
 

  If to Executive:                                           


S. Jeffrey Johnson
________________________
________________________
     
If to Company:


Circle Star Energy Corp.
919 Milam Street, Suite 2300
Houston, Texas
77002

                                                   

or to such other addresses as the parties hereto may designate by written notice
pursuant to this paragraph.


   11.           Amendment. This Agreement may be amended or modified only by an
agreement in writing signed by the Company and the Executive.


   12.           Entire Agreement. This Agreement is complete, and all promises,
representations, understandings, warranties, and agreements with reference to
the subject matter herein have been fully and finally expressed herein; and this
Agreement supersedes any and all prior agreements with respect to the subject
matter hereof.


   13.           Governing Law. This Agreement shall be construed according to
and governed by the laws of the State of Texas.





 
5
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto or their duly authorized representatives
have caused this Agreement to be executed as of the date first above written.
 
 

 
CIRCLE STAR ENERGY CORP.
     
 
By: _______________________________
Name: _____________________________
Title: ______________________________
 
 
  EXECUTIVE  
___________________________________

S. Jeffrey Johnson

 
 
 
 
 
 
 

 

 
6
 

--------------------------------------------------------------------------------

 